DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Here, claim 18 depends on cancelled claim 11. For the purpose of examination, claim 18 is interpreted to be dependent on claim 10. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims are rejected as follows:
Claims 1–3, 6–9, 17 and 20–21 are rejected under 35 U.S.C. 103 as being obvious over Nagy et al., US 2014/0331626 A1 (“Nagy”).
Claims 10, 12 and 18 are rejected under 35 U.S.C. 103 as being obvious over Kidman, US 2010/0000190 A1 (“Kidman”) in view of Nagy. 
Claims 13–15 and 19 are rejected under 35 U.S.C. 103 as being obvious over Wall, US 2017/0368490 A1 (“Wall”) in view of Nagy.
Regarding claim 1:
Nagy discloses the claimed limitation of an air filter (Nagy’s filter media 13). Nagy Fig. 3A, [0037]. Nagy’s air filter 13 comprises the claimed limitation of a pleated first porous medium (third layer 25 that could be pleated) having a plurality of pleats. Id. at Fig. 3A, [0037] and [0111]. Each pleat having a base (pleat valley of Nagy’s pleated filter media 13) and a peak (pleat tip of Nagy’s pleated filter media 13). Nagy’s pleated first porous medium 25 comprises a hydrophobic porous fibrous medium (as Nagy’s third layer 25 is made of a plurality of fibers and may include hydrophobic additives). Id. at Fig. 3A, [0132]. Nagy’s pleated first porous medium 25 have a first surface (bottom surface) and a second surface (the top surface that contacts Nagy’s second layer 20). Id. at Fig. 3A. Nagy also discloses that its pleated first porous medium 25 comprises a plurality of apertures (perforations 35) having an average diameter of greater than or equal to 2 mm, overlapping the claimed range of from 2 mm to 35 mm in the first medium. Id. at Fig. 3A, [0115]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05(I). 
The plurality of apertures 35 passing through the first and second surfaces of Nagy’s first porous medium 25 as shown in Fig. 3A. Nagy Fig. 3A. While Nagy does not explicitly disclose that the plurality of apertures 35 are arranged closer to the bases of the pleats than to the peaks of the pleats, a person of ordinary skill in art would understand that when Nagy’s air filter 13 pleats, statistically, a portion of Nagy’s apertures 35 would be located closer to the base of the pleats than to the peaks of the pleats. It is therefore possible to identify those apertures located closer to the base as the “plurality of apertures.” The examiner notes that such interpretation is valid as the instant claim does not require the entire set of apertures to be located closer to the base. 
Additionally, Nagy also discloses the claimed limitation of that a plurality of second porous media (Nagy’s plurality of sub-layers of second layer 20). Nagy Fig. 3A, [0037] and [0038]. Nagy’s each second porous medium 20 comprises a hydrophilic porous fibrous medium (Nagy’s second layer 20 comprises a second plurality of fibers, has as second mean flow pore size and a surface modified to be hydrophilic). Id. at Fig. 3A, [0006] and [0009]. Nagy’s second porous medium 20 has a first surface and a second surface (top and bottom surface of each sub-layer of second layer 20). Id. at Fig 3A. Nagy’s plurality of second porous media 20 are mounted to the second surfaces of the first porous medium 25. Id. The second porous media 20 covering the plurality of apertures 35 of the first porous medium 25. Id.

    PNG
    media_image1.png
    540
    556
    media_image1.png
    Greyscale

Regarding Claim 2:
Nagy discloses the claimed limitation of that the plurality of apertures 35 are arranged in a predetermined pattern in the first medium 25. Nagy Fig. 4, [0121]. 
Regarding Claim 3:
Nagy discloses that the air filter 13 has a total surface area. Nagy Fig. 3A, [0122]. Nagy also discloses that the apertures cover a certain percentage of the surface layer of less than or equal to about 15% of the total surface area of the layer, overlapping the claimed range of 0.1% to 15%. Id. at Fig. 3A, [0122]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05(I). 
Regarding Claim 6:
Nagy discloses that the apertures 35 are spaced apart by a defined periodicity (i.e., distance between the geometric centers of neighboring perforations) of greater than or equal to 28 mm, overlapping the claimed range of 40 mm to 175 mm. Id. at [0120]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05(I). 
Regarding Claim 7:
Nagy discloses that one or more layers of the filter media could comprise polyester. Nagy [0039]. 
Regarding Claim 8: 
While Nagy does not explicitly disclose that the second porous media 20 are fixed on the first surface of the first porous medium 25, Nagy discloses that the configuration (i.e., orders) of the layers shown in its figures are for example only and other configuration are possible. Nagy [0038]. It would have been obvious for the second porous media 20 to be fixed on the first surface of the first porous medium 25 as Nagy discloses that the order of layers could be altered. 
Regarding Claim 9: 
Nagy discloses that the second porous media 20 are fixed on the second surface (top surface) of the first porous medium 25. Nagy Fig. 3A. 
Regarding Claim 10: 
Kidman discloses an air filter device (i.e., automotive air cleaner). Kidman Fig. 3C, [0011]. The air filter device comprises an air filter (i.e., pleated panel filter element 10) and a housing (i.e., filter housing 60). Id. at Fig. 1C and Fig. 3A. Kidman discloses that the air filter 10 comprises filter media pleats 28. Id. at Fig. 1C, [0026]. 

    PNG
    media_image2.png
    675
    1427
    media_image2.png
    Greyscale

Kidman does not disclose the detail configuration of its filter media 28. 
Similar to Kidman, Nagy is directed to air filtration media. Nagy Fig. 3A, [0037]. Nagy discloses the claimed limitation of an air filter (Nagy’s filter media 13). Nagy Fig. 3A, [0037]. Nagy’s air filter 13 comprises the claimed limitation of a pleated first porous medium (third layer 25 that could be pleated) having a plurality of pleats. Id. at Fig. 3A, [0037] and [0111]. Each pleat having a base (pleat valley of Nagy’s pleated filter media 13) and a peak (pleat tip of Nagy’s pleated filter media 13). Nagy’s pleated first porous medium 25 comprises a hydrophobic porous fibrous medium (as Nagy’s third layer 25 is made of a plurality of fibers and may include hydrophobic additives). Id. at Fig. 3A, [0132]. Nagy’s pleated first porous medium 25 have a first surface (bottom surface) and a second surface (the top surface that contacts Nagy’s second layer 20). Id. at Fig. 3A. Nagy also discloses that its pleated first porous medium 25 comprises a plurality of apertures (perforations 35) having an average diameter of greater than or equal to 2 mm, overlapping the claimed range of from 2 mm to 35 mm in the first medium. Id. at Fig. 3A, [0115]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05(I). 
The plurality of apertures 35 passing through the first and second surfaces of Nagy’s first porous medium 25 as shown in Fig. 3A. Nagy Fig. 3A. While Nagy does not explicitly disclose that the plurality of apertures 35 are arranged closer to the bases of the pleats than to the peaks of the pleats, a person of ordinary skill in art would understand that when Nagy’s air filter 13 pleats, statistically, a portion of Nagy’s apertures 35 would be located closer to the base of the pleats than to the peaks of the pleats. It is therefore possible to identify those apertures located closer to the base as the “plurality of apertures.” The examiner notes that such interpretation is valid as the instant claim does not require the entire set of apertures to be located closer to the base. 
Additionally, Nagy also discloses the claimed limitation of that a plurality of second porous media (Nagy’s plurality of sub-layers of second layer 20). Nagy Fig. 3A, [0037] and [0038]. Nagy’s each second porous medium 20 comprises a hydrophilic porous fibrous medium (Nagy’s second layer 20 comprises a second plurality of fibers, has as second mean flow pore size and a surface modified to be hydrophilic). Id. at Fig. 3A, [0006] and [0009]. Nagy’s second porous medium 20 has a first surface and a second surface (top and bottom surface of each sub-layer of second layer 20). Id. at Fig 3A. Nagy’s plurality of second porous media 20 are mounted to the second surfaces of the first porous medium 25. Id. The second porous media 20 covering the plurality of apertures 35 of the first porous medium 25. Id.

    PNG
    media_image1.png
    540
    556
    media_image1.png
    Greyscale

It would have been obvious to replace Kidman’s air filter media 28 with Nagy’s filter media 13 because simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B). 
Regarding Claim 12: 
Kidman as modified discloses that the air filter 10 is arranged between an upper support frame and a lower support frame. Kidman Fig. 3A, [0035]. The upper support frame and the lower support frame are mounted to the housing 60. Id. 

    PNG
    media_image3.png
    769
    1040
    media_image3.png
    Greyscale

Regarding Claim 13: 
Wall discloses an air filter 100 that could be used to filter air passing through an engine of a helicopter. Wall Fig. 1, [0054]. Wall discloses that the method comprises passing air through the air filter 100. Id. at Fig. 3, [0044]. Wall discloses that the air filter 100 comprises a first porous medium (i.e., second media layer 128) and a second porous media (i.e., first media layer 122).
Wall does not disclose the hydrophilic or hydrophobic properties of its media. Wall further does not disclose the size range of perforations on the first porous medium. 
In the analogous art of air filters, Nagy discloses Nagy discloses a filter media 13 that could be used as an air filter. Nagy Fig. 3A, [0037] and [0208]. Nagy discloses the claimed limitation of an air filter (Nagy’s filter media 13). Nagy Fig. 3A, [0037]. Nagy’s air filter 13 comprises the claimed limitation of a pleated first porous medium (third layer 25 that could be pleated) having a plurality of pleats. Id. at Fig. 3A, [0037] and [0111]. Each pleat having a base (pleat valley of Nagy’s pleated filter media 13) and a peak (pleat tip of Nagy’s pleated filter media 13). Nagy’s pleated first porous medium 25 comprises a hydrophobic porous fibrous medium (as Nagy’s third layer 25 is made of a plurality of fibers and may include hydrophobic additives). Id. at Fig. 3A, [0132]. Nagy’s pleated first porous medium 25 have a first surface (bottom surface) and a second surface (the top surface that contacts Nagy’s second layer 20). Id. at Fig. 3A. Nagy also discloses that its pleated first porous medium 25 comprises a plurality of apertures (perforations 35) having an average diameter of greater than or equal to 2 mm, overlapping the claimed range of from 2 mm to 35 mm in the first medium. Id. at Fig. 3A, [0115]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05(I). 
The plurality of apertures 35 passing through the first and second surfaces of Nagy’s first porous medium 25 as shown in Fig. 3A. Nagy Fig. 3A. While Nagy does not explicitly disclose that the plurality of apertures 35 are arranged closer to the bases of the pleats than to the peaks of the pleats, a person of ordinary skill in art would understand that when Nagy’s air filter 13 pleats, statistically, a portion of Nagy’s apertures 35 would be located closer to the base of the pleats than to the peaks of the pleats. It is therefore possible to identify those apertures located closer to the base as the “plurality of apertures.” The examiner notes that such interpretation is valid as the instant claim does not require the entire set of apertures to be located closer to the base. 
Additionally, Nagy also discloses the claimed limitation of that a plurality of second porous media (Nagy’s plurality of sub-layers of second layer 20). Nagy Fig. 3A, [0037] and [0038]. Nagy’s each second porous medium 20 comprises a hydrophilic porous fibrous medium (Nagy’s second layer 20 comprises a second plurality of fibers, has as second mean flow pore size and a surface modified to be hydrophilic). Id. at Fig. 3A, [0006] and [0009]. Nagy’s second porous medium 20 has a first surface and a second surface (top and bottom surface of each sub-layer of second layer 20). Id. at Fig 3A. Nagy’s plurality of second porous media 20 are mounted to the second surfaces of the first porous medium 25. Id. The second porous media 20 covering the plurality of apertures 35 of the first porous medium 25. Id.

    PNG
    media_image1.png
    540
    556
    media_image1.png
    Greyscale

It would have been obvious to replace the filter media of Wall’s air filter 100 with Nagy’s filter media 13 because the selection of a known material based on its suitability for its intended use supported a prima facie obviousness. MPEP 2144.07. Here, Nagy’s filter media is similar to Wall’s filter media as both includes a first and second filter media layer, and both of the filter media could be made of polyester. Additionally, both filter media have a wide and overlapped application range including various mobile and industrial filtration applications. Nagy [0208] and Wall [0054]. 
Regarding Claim 14: 
It is noted here that it would have been obvious for the air to include water because there is always water vapor in the air, i.e., known as humidity. 
Additionally, as disclosed in claim 13, Nagy’s first porous medium 25 is hydrophobic and having apertures in the size of greater than or equal to 2 mm, which would allow air the pass through. Nagy’s second porous media 20 is hydrophilic and therefore it would have been obvious for it to be contacted by water. Id. at Fig. 3A, [0132], [0006] and [0009]. 
Regarding Claim 15: 
Nagy discloses that the filter media 13 is designed to efficiently remove particulate (dust particles) from air. Nagy [0021]. 
Regarding Claim 18: 
Kidman as modified discloses that the air filter 10 is arranged between an upper support frame and a lower support frame. Kidman Fig. 3A, [0035]. The upper support frame and the lower support frame are mounted to the housing 60. Id. 
Regarding Claim 19: 
Nagy discloses that the filter media 13 is designed to efficiently remove particulate (dust particles) from air. Nagy [0021]. 
Regarding Claim 20: 
It is noted here that the instant applicant does not explicitly define the term “first surface” and “second surface.” Therefore, the designation of “first surface” and “second surface” could be rather random.
To reject the instant claim, the terms “first surface” and “second surface” of the first porous medium 25 are alternatively interpreted as the top and bottom surface of first porous medium 25. Under this interpretation, the plurality of second porous media 20 are mounted to the first surface of the first porous media 25. 
Regarding Claim 21: 
Nagy discloses that the second porous media are fixed on the second surface (i.e., with the top surface of first porous medium 25 being mapped to the “second surface.”) Nagy Fig. 3A. 
Response to Arguments 
Claim Rejections - 35 USC § 103
The applicant traverses the current 35 U.S.C. §103 rejection based on the reason that Nagy does not disclose that the apertures are arranged closer to the bases of the pleats than to the peaks of the peats. Applicant Rem. dated Jun. 03, 2022 (“Applicant Rem.”) ps. 6–7. The applicant also disagrees with the rejection laid out in claim 5 of the Final Rejection by stating that there is no evidence that an optimum location of placing a spacer would be closer to the base. Final Rejection dated Mar. 08, 2022 (“Final Rejection”) p. 6. Applicant Rem. p. 7. 
In view of the argument, the examiner would like to point out that Nagy’s embodiment as shown in Fig. 3A shows a plurality of apertures 35 evenly distributed. Nagy Fig. 3A. It is noted here that when the filter media 13 pleats, statistically, a portion of apertures 35 would be located near the base rather than the peak of the pleats. Since the instant claim does not require each and every aperture to be located closer to the base, the examiner maintains the rejection over Nagy because statistically, there would a portion (a plurality) of apertures 35 located closer to the base.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inoue et al., JP 2014 226629 A (“Inoue”)1.
Ishino et al., JP 2004 188355 A (“Ishino”)2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelley Heidi can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                   

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A copy of Inoue’s original document and machine translations are provided with the office action. 
        2 A copy of Ishino’s original document and machine translations are provided with the office action